Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 22, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                  NO. 14-22-00777-CV



                      IN RE AB LAND COMPANY, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               268th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 16-DCV-229539

                          MEMORANDUM OPINION

      On October 25, 2022, relator AB Land Company filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable R.
O’Neil Williams, presiding judge of the 268th District Court of Fort Bend County,
to set aside the trial court’s September 30, 2022 order granting the real party in
interest’s second plea to the jurisdiction.
      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.




                                         2